Citation Nr: 1030385	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-38 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
left second finger proximal interphalangeal joint comminuted 
fracture.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to March 1966.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the St. 
Petersburg, Florida, Regional Office (RO) which granted service 
connection for residuals of left second finger proximal 
interphalangeal joint comminuted fracture, rated noncompensably 
disabling.  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the claims file.


FINDING OF FACT

The Veteran's residuals of left second finger proximal 
interphalangeal joint comminuted fracture (left second finger 
disability) is manifested by pain with weakened grip strength, 
limited flexion, and limited functional activity.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating of 
10 percent, for left second finger proximal interphalangeal joint 
comminuted fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5229 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
      
With respect to the issue adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claim adjudicated herein, October 2007 and 
April 2008 letters fully satisfied the duty to notify provisions 
of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate this issue; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to this claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice is not required under circumstances 
where a claim for service connection is granted, a rating and an 
effective date are assigned, and the claimant files an appeal as 
to the evaluation assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for a higher rating for his 
service-connected left second finger disability essentially fall 
within this fact pattern.  Prior to the RO's January 2008 grant 
of service connection for the left second finger, the Veteran was 
notified (by an October 2007 letter) of the evidence needed to 
establish that underlying issue.  After receiving notice of the 
award of service connection for this disability here at issue, 
the Veteran perfected a timely appeal with respect to the rating 
initially assigned to the grant.  Clearly, no further 
section 5103(a) notice is required for this rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the January 2008 
rating decision and the September 2008 statement of the case 
(SOC)] that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this rating claim is 
required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded a 
pertinent VA examination in January 2008.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examination obtained in this case is 
adequate as it was predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disability at issue; and document and consider 
the Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is available 
and not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issue 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board has determined that staged 
ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Veteran contends that his left second finger disability is 
more severe than the currently assigned noncompensable disability 
rating under Diagnostic Code 5229.  

Limitation of motion of individual digits of the hand may be 
evaluated under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a.  
The maximum allowable rating for limitation of motion of the 
index or long (middle) finger is 10 percent for both the minor 
and dominant upper extremity, even if it is ankylosed.  Id; see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5225 (providing a maximum 
10 percent rating for unfavorable or favorable ankylosis of the 
minor or major index finger).  Limitation of motion of the same 
finger cannot be assigned two separate ratings under both 
Diagnostic Codes 5229 and 5225, as to do so would compensate the 
same disability twice and would be pyramiding although Diagnostic 
Code 5225 does provide for an additional evaluation where there 
is ankylosis of the service-connected digit and resulting 
limitation of motion of other digits or interference with overall 
function of the hand.  See 38 C.F.R. § 4.14; see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 Note.  Ankylosis of the left second 
finger is not objectively shown so the Board will not consider 
the application of Diagnostic Code 5225 to the instant appeal.

Under Diagnostic Code 5229, pertaining to limitation of motion of 
the index finger or of the long finger, a noncompensable (0 
percent) evaluation is warranted for limitation of motion of the 
index finger or the long finger with a gap of less than one inch 
(2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger flexed 
to the extent possible and extension is limited by no more than 
30 degrees.  An evaluation of 10 percent under Diagnostic Code 
5229 requires limitation of motion of the index finger or of the 
long finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of the 
palm of the hand, with the finger flexed to the extent possible 
and extension is limited by no more than 30 degrees.

A January 2008 VA examination report notes the Veteran reported 
chronic pain in the proximal interphalangeal joint of the left 
second finger with increased pain upon repetitive use such as 
when holding a steering wheel.  The examiner noted a marked 
decrease in strength of the left second finger and hypertrophy of 
the left second finger joint.  Position function of the joint was 
noted to be 20 degrees compared to the usual 30 degrees.  The 
examiner noted limitation of the motion of all the joints of the 
left second finger.  Flexion of the metacarpophalangeal joint was 
to only 60 degrees, compared to the usual 90 degrees.  Range of 
motion of the left proximal interphalangeal joint was to 60 
degrees, compared to the usual 100 degrees actively and 
passively.  The examiner noted that the limitation of motion was 
due to stiffness rather than pain.  Range of motion of the left 
second distal interphalangeal joint was to 30 degrees compared to 
the usual 70 to 80 degrees of flexion.  The examiner noted no 
change in range of motion on repetitive use.

In  a 2010 Board hearing, the Veteran testified that he 
experienced constant pain in the left second finger with 
increased pain on motion and use.  He also reported limited 
motion in the joint with decreased sensation, stiffness, and 
swelling of the finger that limited his ability to tie his shoes 
and dress himself (fasten buttons), and generally caused some 
limitation of daily activities.  The Veteran indicated that he 
did not feel the VA examiner provide a thorough and accurate 
examination with regard to his symptoms.

Based on the evidence above, the Board finds that a initial 
disability evaluation of 10 percent is warranted for the 
Veteran's left second finger disability.  As indicated above, 
under Diagnostic Code 5229, the highest rating level allowed is 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Board 
has acknowledged evidence of pain and reduced range of motion in 
the joints of the left finger, with weakened grip strength, 
subjective reports of pain upon repetitive use as well as 
reported symptoms of swelling, stiffness, numbness, and limited 
daily activities.  Range of motion findings noted in the 2008 VA 
examination showed evidence of limitation of motion more 
analogous to a 10 percent evaluation under the criteria of 
Diagnostic Code 5229.  Although the examination findings do not 
show evidence of limitation of extension and the examiner did not 
specifically mention a gap of one inch between the fingertip and 
the proximal transverse crease of the palm, the range of motion 
findings show considerable limitation of flexion in each of the 
joints of the second finger that closely approximate the 
limitation of motion criteria necessary for a 10 percent 
evaluation under DC 5229.  

With regard to DeLuca, the examination report showed no evidence 
of limitation of motion due to pain, rather the examiner noted 
that range of motion was limited by stiffness in the finger.  
Additionally, he noted no change in range of motion upon 
repetitive use.   See DeLuca, supra.  Additionally, the Board 
notes where a Veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that consideration must be given to functional loss due 
to pain, as well as to weakened movement, excess fatigability, 
etc., in addition to any limitation of motion), do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).   Thus, a rating 
of 10 percent and no higher is warranted.  

In reviewing the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left second finger 
disability with the established criteria found in the rating 
schedule for such a disability that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Although the evidence shows that some of the 
Veteran's daily activities are limited by the left second finger 
disability, there is no evidence that the disability has hindered 
the Veteran's ability to maintain gainful employment.  In this 
regard, functional limitation of the left second finger has been 
contemplated in the 10 percent disability evaluation discussed 
above.  

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected left second finger 
disability causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Therefore, the Board finds that a 10 percent rating, and no 
higher, is warranted for the Veteran's left second finger 
disability under Diagnostic Code 5229.






ORDER

Entitlement to an initial 10 percent evaluation for service-
connected residuals of a left second finger proximal 
interphalangeal joint comminuted fracture is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


